Citation Nr: 1613704	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  11-00 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for renal cancer as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction and/or service-connected coronary artery disease or due to herbicide exposure.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1968 to February 1970.  His awards and decorations include the Navy Achievement Medal with Combat "V."

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia and November 2012 and January 2015 rating decisions of the RO in Waco, Texas.

In January 2016, the Veteran testified at a Travel Board hearing at the RO in Waco, Texas before the undersigned.  The record was held open for 60 days and, as of this date, no additional evidence has been received or associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from July 2007 to May 2015.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for hypertension, to include as due to herbicide exposure; entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and there is no affirmative evidence that the Veteran did not have herbicide exposure while stationed in Vietnam.

2.  The Veteran's renal cancer is causally related to in-service herbicide exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for renal cancer as due to herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.

An October 2008 VA treatment record documents the Veteran's diagnosis of renal cell carcinoma (RCC).  The Veteran's reported in-service herbicide exposure is credible given his combat service as a wireman, service personnel records documenting service in Vietnam, and the RO conceded such exposure in the April 2008 VA rating decision.  See 38 U.S.C.A. § 1154(b).  In an August 2014 VA medical opinion, Dr. Posada has linked the disorder to service.  As there is no credible evidence to the contrary service, connection is in order.  38 U.S.C.A. §§ 1110, 5107.

ORDER

Service connection for renal cancer as due to herbicide exposure is granted.


REMAND

A remand is needed to obtain additional VA medical opinions for the issue of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction and/or service-connected coronary artery disease or due to herbicide exposure and an additional VA examination for the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction.  When VA undertakes to provide a VA examination and/or medical opinion, it must ensure that the examination and/or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

During the course of the appeal, the Veteran was afforded a VA medical opinion for hypertension in March 2014.  The RO requested a VA examiner to render a medical opinion as to whether the Veteran's hypertension is at least as likely as not proximately due to or the result of diabetes mellitus, type II, or ischemic heart disease.  The VA examiner noted review of the Veteran's claims file and electronic treatment records and rendered the requested opinion.  Nevertheless, after review of the record and developing this issue on direct and secondary theories of entitlement, additional medical opinions are needed to address whether the Veteran's hypertension is aggravated by his service-connected diabetes mellitus, type II, and/or coronary artery disease or related to his in-service herbicide exposure.

Since the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction was last examined by a VA examiner for compensation purposes in January 2015, the record contains evidence suggesting worsening symptomatology.  Such findings are noted in a November 2015 VA treatment record which showed the Veteran had three hypoglycemic episodes since last outpatient visit and a November 2015 letter from a VA treating physician noting the Veteran's increase in diabetic medication.  

A remand is also needed for the issue of entitlement to a TDIU due to service-connected disabilities.  While the Board granted the issue of entitlement to service connection for renal cancer as due to herbicide exposure and remands the issues of entitlement to service connection for hypertension and a rating in excess of 20 percent for diabetes mellitus, type II, these issues (including the assigned disability rating and effective date for renal cancer) may impact the claim for entitlement to a TDIU.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all relevant outstanding VA treatment records from any VA facility, dated since January 2016.  If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the foregoing development and associating all additional records with the claims file, obtain additional VA medical opinions from the March 2014 VA physician or another appropriate clinician for hypertension.  If the physician concludes that an examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

Based upon a review of the record and clinical findings, the VA physician must provide the following opinions: is it at least as likely as not, i.e., 50 percent or greater, that the Veteran's current diagnosis of hypertension (i) is related to his military service from February 1968 to February 1970, to include herbicide exposure therein, or if not, (ii) is permanently aggravated by diabetes mellitus, type II, and/or coronary artery disease?  Note: the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  A complete rationale must be provided for any opinion offered. 

It should be noted that the Veteran was competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is any basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4.  The Veteran should be afforded a VA examination for his service-connected diabetes mellitus, type II, with erectile dysfunction.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's diabetes mellitus, type II, with erectile dysfunction, utilizing the appropriate Disability Benefits Questionnaire and considering findings of any required regulation of activities, episodes of hypoglycemic reactions requiring hospitalizations
or visits to a diabetic care provider, any other complications that would ne be compensable if separately evaluated, or more than one required daily injection of insulin.

5.  After the development requested has been completed, the AOJ should review the examination report(s) and medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any report or opinion is deficient in any manner, the RO must implement corrective procedures at once. 

6.  When the development requested has been completed, the issues of entitlement to service connection fro hypertension and a rating in excess of 20 percent for diabetes mellitus, type II, should be readjudicate by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

7.  Thereafter, the AOJ should conduct any further development needed for the issue of entitlement to a TDIU.  The AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or a medical opinion, as deemed necessary. 

Once the disability rating and effective date has been assigned for the service-connected renal cancer, and the issue of a higher rating for diabetes mellitus, type II, has been readjudicated, the AOJ should readjudicate the issue of a TDIU to determine whether (a) it is warranted on a schedular basis (38 C.F.R. § 4.16(a)) at any time since the date of claim in March 2011 or (b) it should be referred to the Director, Compensation Service for consideration of the assignment of an extra-schedular rating (38 C.F.R. § 4.16(b)).

If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


